Citation Nr: 1037355	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  07-08 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.D. (observer)


ATTORNEY FOR THE BOARD

Emily L. Tamlyn


INTRODUCTION

The Veteran served on active military duty from October 1978 to 
July 1979; June 1983 to September 1983; and September 1989 to 
October 1992.  He also had service in the Army Reserve.  

This issue comes before the Board of Veterans' Appeals (Board) on 
appeal from June 2006 and September 2005 rating actions of the 
Department of Veterans Affairs Regional Office (RO) in Columbia, 
South Carolina.  In those decisions, the RO denied a claim for 
service connection for PTSD.  

In a September 1995 administrative decision, VA found that the 
Veteran's last period of service was characterized as 
dishonorable for VA purposes.  In July 2001, the Veteran filed a 
claim for PTSD which was administratively denied in November 
2001.  In October 2004, the Army Review Board upgraded the 
discharge to "General, Under Honorable Conditions."  New 
service treatment records were associated with the file.  As a 
result, the Board finds that treating the claim for service 
connection for PTSD as an original claim is appropriate.  
38 C.F.R. § 3.156(a) & (c) (2010).  


FINDINGS OF FACT

1.  The Veteran did not participate in combat.  

2.  The Veteran's uncorroborated account of his stressor is not 
credible.  

3.  The preponderance of the evidence is against a finding that 
the Veteran has PTSD that is related to his service.  





CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist 

In a July 2005 letter, the agency of original jurisdiction (AOJ) 
satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) 
(2010).  The AOJ notified the Veteran of information and evidence 
necessary to substantiate his claim for service connection.  He 
was notified of the information and evidence that VA would seek 
to provide and the information and evidence that he was expected 
to provide.  

The Veteran was not informed of the process by which initial 
disability ratings and effective dates are assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In any 
event, as will be discussed below, the Board finds that the 
evidence of record does not support a grant of service connection 
for PTSD.  In light of this denial, no rating or effective date 
will be assigned.  The Board finds that there can be no 
possibility of any prejudice to the Veteran in proceeding with 
the issuance of a final decision of the claims adjudicated in 
this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

The "duty to assist" contemplates that VA will help a claimant 
obtain records relevant to the claim, whether or not the records 
are in Federal custody, and that VA will provide a medical 
examination when necessary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4).  VA has done everything reasonably 
possible to assist the Veteran with respect to his claims for 
benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 
38 C.F.R. § 3.159(c) (2010).  Service treatment records have been 
associated with the claims file.  All identified and available 
medical records have been secured.  The Veteran stated he was 
treated at a hospital in Frankfort, Germany; at Walter Reed Army 
Hospital; and at Patterson Army Hospital.  An October 2006 
Personal Information Exchange System (PIES) request shows that 
all records were found except for those in Frankfort, Germany.  
At the August 2010 Board hearing, the Veteran admitted that he 
was not treated at Frankfort, but at another military hospital; 
he did not know which hospital.  (Transcript, p 7.)  

The Veteran has not been given a VA medical examination.  A 
medical examination is not needed to make a decision in this 
case.  As explained below, there is no credible evidence of the 
Veteran's purported stressor and the claim fails to meet an 
element in 38 C.F.R. § 3.304(f)(3) (2010).  The record does not 
establish that the Veteran suffered an event, injury, or disease 
in service.  38 C.F.R. § 3.159(c)(4)(i)(B) (2010).  VA's duty to 
assist is not invoked where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim."  
38 U.S.C.A. § 5103A(a)(2); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The Board finds the duties to notify and assist have 
been met.  

Legal Criteria and Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  
Service connection may be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).  

In addition to the general requirements for service connection, 
service connection for PTSD requires:  (1) medical evidence 
diagnosing this disability in accordance with 38 C.F.R. 
§ 4.125(a); (2) medical evidence of a link between current 
symptomatology and the claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2010).  Under 
§ 3.304, part (1) deals with a situation where PTSD is diagnosed 
during active duty service and part (2) covers a situation where 
the evidence shows a veteran served in combat.  Id.  

Additionally, effective July 13, 2010, VA amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  See 75 Fed. 
Reg. 39843 (July 13, 2010).  The final rule amends 38 C.F.R. 
§ 3.304(f) by re-designating current paragraphs (f)(3) and (f)(4) 
as paragraphs (f)(4) and (f)(5), respectively, and by adding a 
new paragraph (f)(3) that reads as follows:  

(f)(3)  If a stressor claimed by a veteran is related to 
the veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of [PTSD] and that the veteran's symptoms are 
related to the claimed stressor, in the absence of clear 
and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  

For purposes of this paragraph, "fear of hostile military 
or terrorist activity" means: that a veteran experienced, 
witnessed, or was confronted with an event or circumstance 
that involved actual or threatened death or serious injury, 
or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response to 
the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or 
horror.  

Id. at 39852.  Parts (4) and (5) address prisoners of war and 
allegations of in-service personal assault.  

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995) and Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. 
Cir. 1997) (and cases cited within).  In determining whether 
documents submitted by a veteran are credible, the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The 
Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 
1 Vet. App. 190, 192-193 (1991).  

The Veteran asserts that his currently diagnosed PTSD is related 
to his service.  In a May 2006 stressor statement, the Veteran 
stated that on March 1, 1991 in Saudi Arabia he was with the 99th 
Signal, 411th Engineering Brigade.  His dates of unit assignment 
were August 10, 1990 to March 1991.  He stated he was unloading 
supplies when "an explosion" took place 40 to 50 yards from 
where he was standing on a truck.  He fell and landed on his 
head.  He was told that he was taken to medics, then to the Army 
hospital in Frankfurt, Germany.  He didn't remember anything 
else.  He said he received a Bronze Star as a result of the 
incident.  Another person, I.S., was also wounded and injured.  
He claimed morning reports would verify his story.  

In his June 2006 notice of disagreement, the Veteran states 
(essentially) he was at Walter Reed after the accident in service 
and that he went before a Medical Evaluation Board during 
service.  In his February 2007 appeal, the Veteran responded to a 
contention in the January 2007 statement of the case that he was 
in civil confinement from March 19 to March 31, 1991 in North 
Carolina; the Veteran stated that he was incarcerated in North 
Carolina in March 1990, not 1991.  

In a June 2007 statement, the Veteran claimed he was hurt 
"participating in Desert Shield/Storm."  He pointed to his VA 
records which showed he had been diagnosed with PTSD.  

He submitted a second stressor statement in August 2007.  The 
Veteran stated that March 1, 1991, he was in the Persian Gulf.  
His unit assignment was from December 1990 to April 1991.  He 
stated that an explosion occurred which caused him to fall off a 
"low boy"; he then hit his head and has no further 
recollection.  He mentioned that he started having seizures after 
that.  In a January 2008 letter to his Senator, the Veteran 
stated he participated in "Panama, Granada and the last Persian 
Gulf."  The Veteran stated that in the Persian Gulf he seriously 
injured himself when a scud missile landed near him.  

At the August 2010 Board hearing, the Veteran stated he served in 
Saudi Arabia (Transcript, p 3).  The Veteran thought he went to 
Frankfurt, Germany, but later he was told he went to another 
unnamed military hospital in Germany.  (Transcript p 7.)  The 
Veteran stated he was assigned to the 99th Signal Company A, but 
attached to higher headquarters of the 411th Engineer Brigade, 
Brooklyn, New York.  (Transcript, p 15.)  He was in Saudi Arabia 
from about January 1, 1991 until the incident on March 1, 1991.  
(Transcript, p 16.)  The Veteran thought he was at Walter Reed 
for a month or two after that.  (Transcript, p 17.)  

Service treatment, private medical, service personnel and legal 
records detail the Veteran's time in service.  December 1977 and 
September 1989 enlistment examinations are negative for mental 
health-related concerns.  Most of the Veteran's service 
evaluations were positive or average, except for some records 
detailing a fight with a fellow service member in February 1979.  

A North Carolina court form suspending the Veteran's sentence and 
committing the Veteran to special probation shows a judgment from 
March 14, 1990.  The offenses were assault with a deadly weapon 
with intent to commit serious injury and reckless operation.  A 
March 19, 1990, personnel action shows civil confinement since 
March 15, 1990.  A July 1990 Army investigation regarding bigamy 
and fraud-related charges mentions that the Veteran was arrested 
for Assault with a Deadly Weapon; the incident occurred on March 
14, 1990 in Wilmington, North Carolina.  

Private medical records showed the Veteran received treatment for 
problems with his right hand.  A January 1991 Bayley Seton Hall 
hospital X-ray for the right hand and wrist showed no fracture.  
In February 19, 1991, another Bayley Seton Hall hospital record 
shows the Veteran underwent a bone scan.  In March 14, 1991, a 
profile from Fort Hamilton, New York, showed the Veteran had a 
fracture of the 2nd metacarpal of the right hand.  The following 
day he was issued a sick slip that stated "quarters."  On March 
19, 1991, he returned to Bailey Seton Hospital for another X-ray.  

Also on March 19, 1991 police report shows the Veteran was found 
to be in possession of semi-automatic handgun in Floyd Bennett 
Field, New York.  The report notes that the Veteran was wearing a 
cast.  A criminal history report from the state of New York shows 
the Veteran was arrested for various crimes stemming from this 
incident, including criminal possession of a weapon.  However, 
the criminal history was printed in April 1991 and the 
disposition of these crimes is not listed (the Veteran had 
apparently only been arraigned at the time).  

An April 1991 mental status evaluation from an Army hospital was 
normal.  

On July 30, 1991, a Fort Hamilton/Ainsworth Army clinic doctor 
recommended convalescent leave from July 30 to August 15 as the 
Veteran had complained of seizure-like symptoms.  A neurology 
consultation from July 30 showed that the Veteran reported 6 
episodes of past seizure activity, including a sharp headache in 
May 1991.  A full work up was to be performed.  The impression 
was seizure disorder, rule out right cerebral dysfunction.  

An August 5, 1991 electroencephalography (EEG) report was 
abnormal; indicating some degree of diffuse cerebral dysfunction.  
An August 8, 1991 computed axial tomography (CAT) scan was 
normal.  An October 1991 Walter Reed Army Medical Center 
narrative summary shows the Veteran was evaluated for seizures 
and admitted from October 2 to October 12, 1991.  The Veteran 
told the doctor that a seizure had been going on for five months.  
"The patient was in his usual state of health until [May 12, 
1991], on that day he was walking with his wife and suddenly fell 
to the ground."  The doctor stated that the Veteran was put on 
seizure medications and was asymptomatic during his entire 
hospital stay.  He underwent a sleep deprived EEG with photic 
stimulation and this was interpreted as within normal limits.  A 
head magnetic resonance imaging report (MRI) was also within 
normal limits.  The discharge diagnosis was partial complex 
seizure disorder, well-controlled on medications.  

At the Veteran's February 1992 separation examination, seizures 
and neurological follow up was recommended, but the Veteran was 
still fit for duty.  

A February 1992 memorandum from the Veteran's superior provides a 
summary for the Veteran's last period of service.  It mentions 
the civil conviction from March 1990 of assault with a deadly 
weapon with intent to commit serious injury.  The Veteran was 
absent without leave from May 17, 1991 to July 29, 1991.  Also, 
the memorandum mentions a 411th Engineer Brigade Certificate of 
Appreciation for support during the units recall to active duty 
during Desert Shield.  It does not mention any foreign service.  
The Veteran's DD 214 also lists "0" for foreign service time.  

A December 2004 VA record shows the Veteran described "vivid 
intrusive thoughts of Vietnam" and "limited memory of being 
blown up while in the Persian Gulf War . . ."  A January 2005 VA 
record showed a had a diagnosis of depression and a history of 
depression and anxiety for the Veteran.  A summary and letter 
from a March 2005 VA LMSW states that the Veteran has PTSD 
symptoms and that he was in Vietnam.  In September 2005, a VA 
mental health record shows a doctor diagnosed the Veteran with 
PTSD and generalized anxiety disorder by history.  A January 2006 
VA primary care record shows the Veteran reported he had a 
history of a seizure disorder, but had no seizures since 2002.  
The records states: "Began after head trauma due to an explosion 
during Gulf War I (1991)."  A March 2007 VA mental health record 
shows a diagnosis of PTSD, chronic moderate to severe.  The 
Veteran reported dreams of Desert Storm.  

The Board finds the Veteran's claimed stressor to be totally 
inconsistent with the places, types, and circumstances of his 
service; as a result, his lay testimony alone may not establish 
the occurrence of his claimed in-service stressor.  Consistency 
of the stressor is an essential element of 38 C.F.R. § 3.304(f) 
and (f)(3); because the regulation is conjunctive, if one element 
is missing the regulation is not satisfied.  

In coming to this conclusion, the Board relies on the January to 
March 1991 Bayley Seton Hospital medical records which show the 
Veteran was not in Saudi Arabia during the period of December 
1990 to April or March 1991, but instead was in New York state 
receiving treatment for his right hand.  The records do not show 
specifically treatment on March 1, 1990 (the date of the 
purported stressful event) but the Board finds it untenable that 
the Veteran could have been deployed from February 19, 2001 (date 
of the Bayley Seton Hospital medical record) and March 14, 2001 
(the date of a profile issued by the Orthopedic clinic at Fort 
Hamilton in New York).  Also, the records simply conflict with 
the time period of foreign service given by the Veteran.  

There is no record of Persian Gulf or any sea or foreign service 
in the Veteran's service personnel records.  The Veteran's record 
of assignments and personnel qualification record are associated 
with the file and show no out of the country service, despite the 
Veteran's repeated reports to VA and others that the Veteran was 
in Vietnam, Saudi Arabia, the Persian Gulf and Panama.  He also 
said in a May 2006 statement he received a Bronze Star as a 
result of this incident.  There is no Bronze Star recorded in the 
file.  

A December 1990 service personnel record submitted by the Veteran 
in August 2007 states that the Veteran was requested for an 
attachment detail for the Persian Gulf by the Lieutenant 
Commander.  Curiously, this record was not found among the 
Veteran's service personnel records.  Regardless, it does not 
confirm service out of the country and does not conflict with the 
Bayley Seton Hospital medical records which show the Veteran was 
in New York during the time period of his alleged stressor.  

In a July 2006 statement and in the Veteran's February 2007 
appeal, he tried to assert that he was only arrested once in 
March 1990.  He even submitted a service personnel record in July 
2006 which showed confinement from May 15, 1990 to support his 
contention.  But a review of all records, including the March 14, 
1990, North Carolina judgment and a March 19, 1991, police report 
from New York, shows that the Veteran was arrested in two 
separate incidents in two different years.  He clearly pled to 
the North Carolina charge, while the result of the NY charge is 
unknown (see the New York criminal history report, printed in 
April 1991).  

Other statements of the Veteran are also problematic.  His 
statement about being treated at Walter Reed is true, only the 
treatment occurred in regard to a seizure disorder and it was in 
October 1991, not in regard to overseas trauma in March or April 
1991.  Also, the October 1991 summary shows the treatment had 
nothing to do with an overseas incident; instead it stemmed from 
reported seizure symptoms that occurred in the United States.  
The overwhelming conclusion is that the Veteran has been 
inconsistent in his statements and testimony; this evidence is 
afforded less weight.  Caluza v. Brown, 7 Vet. App. at 511.  

In sum, the Veteran alleges he has PTSD and his records do show a 
current diagnosis.  However, his claimed stressor is totally 
inconsistent with the places, types, and circumstances of his 
service.  Service connection for PTSD is not warranted.  


ORDER

Service connection for PTSD is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


